Aulisi, J.
*673Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 19, 1968, disqualifying claimant from unemployment insurance benefits effective July 17 to July 23, 1967 and effective July 31, 1967 on the ground that she was unavailable for employment (Labor Law, § 591, subd. 2). Claimant’s position as a legal stenographer was terminated on May 12, 1967 when the attorney for whom she had worked resigned and was not replaced. An original claim was filed effective May 15, 1967 and she received benefits through July 16, 1967. During the periods in question, claimant was pregnant with an expected date of confinement of October 11, 1967. Claimant’s efforts to seek secretarial employment allegedly consisted of visiting Manhattan regularly in search of work, reading the want ads and following up leads given to her by friends. The Referee and the board found that claimant had failed to establish that she had made a diligent search for employment. Her documented personal employer contacts were limited to one or at most two during any given week. Despite the fact that she was unemployed since the middle of May and interested in temporary secretarial work, her reported contacts with agencies dealing with temporary office services did not occur until the latter part of August. Whether in a given case a claimant’s efforts to secure employment are sufficiently diligent to satisfy the statutory requirement of availability is a question of fact to he determined by the board and when, as here, that determination is rendered upon substantial evidence, it must be sustained (Matter of Knobloch [Catherwood], 28 A D 2d 765). Decision affirmed, without costs. Herlihy, J. P., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Aulisi, J.